DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuanzhi Li et al (CN 101838600 A) in view of Umezawa Yusuke (JP 2010207213 A).
In regard to claims 1, 7 and 13-14, Yuanzhi Li et al discloses:
[0005] The present invention utilizes rice and subbrown rice as raw materials, selects raw materials with no mildew and plump particles, and first uses a roasting machine to bake the raw brown rice until the skin is dark yellow. Then the two kinds of raw materials are respectively cleaned and soaked for (1-2) hours, and then the soaked raw materials are matured by a curing machine. Put the mature raw materials into the saccharification tank and add starch glucoamylase for saccharification (the temperature is controlled at 55°C±2°C, time 3±0.5 hours), put the saccharified raw materials into the same fermenter and add a certain proportion of The water and fermenting yeast are mixed and stirred evenly, and then fermented under temperature control (the temperature is controlled at 28°C ± 2°C for about 15 days), and the fermented mash is distilled in a copper pot still. The original wine after initial distillation is re-distilled and then graded for aging and aging. Oak barrels or stainless steel tanks can be used for aging and aging (during the aging process, 1000L, 72% of the original wine is used as the base and 5‰ of oak Slices) at room temperature and for no less than one year. Blend the wine base after aging to 38∽72 degrees. The aroma type is the natural aroma of rice and oak. The rice fragrance after blending The whiskey is cooled to -12°C ± 1°C by refrigeration equipment, and then kept warm for 24 hours to stabilize the wine quality. After the treatment, the rice-flavored whiskey (using a sterilizing filter) is filtered and packaged to become rice-flavored whiskey. 
Hence, in regard to claim 1, Yuanzhi Li et al discloses a wort obtained by using unmilled rice as a starch source and saccharifying starch contained in the starch source with a saccharifying enzyme. 
Yuanzhi Li et al does not disclose that saccharifying enzyme derived from malt.
In regard to claim 1 and 20-22, Umezawa Yusuke discloses production of a beer-taste beverage from brown rice using saccharifying enzyme derived from barley malt:
In addition, in the method for producing a beer-taste beverage of the present invention, brown rice is put into a pot together with malt and steamed together with malt-derived enzymes. It has the advantage that no protease needs to be added in the process ([0011]).
(Malt) Malt refers to germinated seeds of barley, wheat, rye, oats, oats, pigeons, oats, etc., dried, and rooted. 142 Among them, as the malt used in the present invention, it is preferable to use malted barley, which is one of the most commonly used malts as a raw material for beer-taste beverages in Japan. 145 There are two types of barley, such as two-rowed barley and six-rowed barley, but any of them may be used ([0015]).

Both references disclose saccharification of brown rice with enzymes  to produce alcoholic beverage. Umezawa Yusuke discloses barley malt as a source of saccharifying enzyme. One of ordinary skill in the art would have been motivated to modify Yuanzhi Li n view of Umezawa Yusuke and to employ barley malt as a suitable source of saccharifying enzyme in order to produce alcoholic beverage from brown rice.
In regard to claims 3 and 9, Yuanzhi Li et al and Umezawa Yusuke disclose brown rice.
In regard to claims 4 and 10, Umezawa Yusuke disclose steamed rice ([0011]).
In regard to claims 5 and 11, Umezawa Yusuke disclose gelatinizing starch in the starch source by steaming, and mixing malt to saccharify the gelatinized starch:
In addition, in the method for producing a beer-taste beverage of the present invention, brown rice is put into a pot together with malt and steamed together with malt-derived enzymes. It has the advantage that no protease needs to be added in the process ([0011]).

In regard to claims 6 and 12, Umezawa Yusuke disclose:[0025] The malt ratio in the beer-taste beverage of the present invention (ratio of malt to the total raw materials excluding water and hops, weight ratio) is not particularly limited, but is preferably 10 to 95%, more preferably 10 to 90%, Considering the balance between the drinkability and the refreshing sensation when swallowing, it is most preferably 15 to 66%. 
[0025] In addition, in the beer-taste beverage of the present invention, the ratio of brown rice to the total raw materials excluding water and hops is not particularly limited, but is 0.1 to 90%, preferably 1 to 50%, more preferably 0.1 to 50% by weight. 5-30%, most preferably 5-20%. 270 Also, the ratio of brown rice to malt used is preferably about 0.01 to 2 times, more preferably about 0.1 to 1 time, on a weight basis

In regard to claims 13 and 14, Yuanzhi Li et al ([0005]) and Umezawa Yusuke (claim 10) disclose fermentation of wort.
In regard to claims 15-19, Yuanzhi Li et al distilling an alcoholically fermented liquid obtained by alcoholic fermentation of the wort in order to produce whiskey ([0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791